      Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    GEORGE WASHINGTON CRANE V,                       No. 4:20-CV-00637

                Petitioner.                          (Judge Brann)

          v.

    D.K. WHITE,

               Respondent.

                              MEMORANDUM OPINION

                                     JULY 31, 2020

        Petitioner George Washington Crane V (“Crane”), a federal inmate in the

custody of the Federal Bureau of Prisons (“BOP”), filed the instant petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241 on April 17, 2020, alleging that his

due process rights were violated in the context of prison disciplinary proceedings

held at the Federal Correctional Institution at Fairton, New Jersey.1

        The petition is ripe for disposition and, for the reasons that follow, will be

denied.

I.      BACKGROUND

        On October 4, 2018, Crane received Incident Report 3177457 charging him

with Prohibited Act Code 201, Fighting with Another Person. The reporting officer

described the incident as follows:



1
     Doc. 1.
                                           1
       Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 2 of 11



         On October 4, 2018, at approximately 5:15 pm, I, Officer C. LaRoche,
         witnessed two inmates involved in a fight inside camp housing. I was
         at the Officer’s station when I heard what sounded like an altercation
         happening near the phone room. I went around the Officer’s station
         and witnessed two inmates, Crane, George (82203-083) and Donnelly,
         Michael (74003-066), actively engaged in a fight outside the phone
         room. Both inmates were on the ground, holding onto each other’s
         torsos. I witnessed Donnelly throwing punches towards Crane while
         they were still holding onto each other. I announced “fight in the camp”
         over the radio and then immediately issued a direct order for the
         inmates to stop fighting. They complied immediately. I kept both
         inmates separated until more staff arrived. Both inmates were
         handcuffed and escorted to the LT’s office without further incident.2

    Crane received the incident report the following day. The investigator advised him

of his rights and during the course of the investigation, Crane admitted to the

investigator that he was fighting. The investigator referred the matter to the Unit

Discipline Committee (“UDC”) for further action.3

         During his UDC hearing, which took place the following day, he stated that

the incident report was true as written.4        The UDC referred the matter to a

disciplinary hearing officer (“DHO”) stating that the act warranted sanctions not

available to the UDC.5 He received the Notice of Discipline Hearing on October 9,

2018.6




2
     Doc. 10-1, p. 23.
3
     Id. at 24.
4
     Id. at 23.
5
     Id.
6
     Id. at 21, 25.
                                            2
      Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 3 of 11



         The disciplinary hearing convened on December 6, 2018.7 The DHO verbally

advised Crane of his rights, noted that he received advanced written notice of the

charge on October 5, 2019, recorded that he waived his right to witnesses and a staff

representative, and documented that Crane indicated that he understood his rights.8

         Crane admitted being in a hostile physical altercation but denied any wrong

doing. He specifically stated “[m]ail was getting handed out and I was getting mail

for other inmates. Donnelly told the CO I took a newspaper that didn’t belong to me

and said taking somebody else’s mail is a Federal Offense. I walked back to my

bunk and Donnelly walked past me and made a face. I told him he was pathetic. He

attacked me. He pulled my ponytail and we went to the ground. He started hitting

me and I protected my face. It wasn’t a fight.”9 In finding that Crane committed the

prohibited act as charged, the DHO relied on the eyewitness account of the reporting

staff member, and his verbal altercation with the other inmate that escalated into a

physical altercation.10 The DHO concluded the following:

         You admitted having a verbal altercation with inmate Donnelly that
         turned physical, but denied being in a fight. You claimed you were
         attacked. The DHO took into consideration your statement and
         determined your defense was flawed. The prohibited act of fighting is
         committed when an inmate engages in a hostile, verbal, or physical
         altercation with another person. By your own admission you had words
         with inmate Donnelly that escalated into a physical altercation. You
         were wrong for taking another inmate’s mail and your comments
         helped escalate the situation. Although, [sic] inmate Donnelly may

7
     Id. at 21.
8
     Id.
9
     Id.
10
     Id. at 22.
                                          3
      Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 4 of 11



        have initiated the physical altercation, you chose to become an active
        participant in the incident and you are responsible for your own actions.

        Based on the eyewitness account of the reporting officer and your
        partial admission, the DHO finds the greater weight of the evidence
        indicates you did commit the prohibited act of Fighting with Another
        Person, Code 201.11

The DHO sanctioned Crane with fifteen days disciplinary segregation, which was

suspended pending fifteen days of clear conduct, and disallowed twenty-seven days

of good conduct time.12

        Crane was transferred from FCI-Fairton to the LSCI Allenwood on January

14, 2019.13 He alerted his unit manager at Allenwood of the non-receipt of the

DHO’s report.14 After failed attempts to obtain the report through normal channels,

on May 6, 2019, the unit manager notified the Administrative Remedy Coordinator

for the Northeast Regional Office that Crane had been unable to obtain the DHO

report through appropriate channels.15 On December 6, 2019, Crane received the

DHO report.16 On December 13, 2019, he appealed the DHO’s findings.17 The

Central Office denied the appeal finding the determination of the DHO to be

reasonable and supported by the evidence and the sanctions imposed to be

commensurate with the severity level of the offense.18 The Central Office further


11
     Id.
12
     Id.
13
     Doc. 7-3.
14
     Id.
15
     Id.
16
     Doc. 7-4, p. 3.
17
     Doc. 7-1
18
     Doc. 1, p. 11.
                                           4
       Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 5 of 11



concluded that there were no due process violations during the course of the

disciplinary hearing process and that the delay of providing him with a copy of the

DHO’s report did not adversely affect him as he was able to avail himself of the

administrative appeal procedure.19

         Presently, Crane is seeking reinstatement of twenty-seven days of good

conduct time.20

II.      ANALYSIS

         The Due Process Clause of the Fifth Amendment of the Constitution of the

United States provides: “No person shall . . . be deprived of life, liberty, or property,

without due process of law.”21 Federal inmates possess a liberty interest in good

conduct time because it directly impacts the duration of confinement 22 Therefore,

Crane’s claim, that his due process rights were violated in the context of the

disciplinary hearing process and that these violations resulted in a loss of good

conduct time, is properly the subject of this habeas petition.23

         The BOP disciplinary process is fully outlined in Code of Federal

Regulations, Title 28, Sections 541 through 541.8 (2011). These regulations dictate

the manner in which disciplinary action may be taken should a prisoner violate, or



19
      Id.
20
      Id.at 8.
21
      U.S. CONST. amend. V.
22
      See Wolff v. McDonnell, 418 U.S. 539, 555-57 (1974); Young v. Kann, 926 F.2d 1396, 1399
      (3d Cir. 1991).
23
      See Sandin v. Conner, 515 U.S. 472 (1995).
                                                 5
      Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 6 of 11



attempt to violate, institutional rules. The process is initiated with filing an incident

report and conducting an investigation.24         Staff is required to conduct the

investigation promptly absent intervening circumstances beyond the control of the

investigator.25 The inmate is entitled to receive initial notice of the incident, which

is “ordinarily” provided within twenty-four hours of staff becoming aware of

the inmate’s involvement, 28 C.F.R. § 541.5(a), and advance written notice of the

charges at least twenty-four hours prior to commencement of the DHO hearing,”26

        Following the investigation, the matter is referred to the UDC for an initial

hearing.27 If the UDC finds that a prisoner has committed a prohibited act, it may

impose minor sanctions.28       If the alleged violation is serious and warrants

consideration for more than minor sanctions, or involves a prohibited act listed in

the greatest or high category offenses, the UDC refers the matter to a DHO for a

hearing.29 Offenses such as Fighting with Another Person in the High Severity

category carry a possible sanction of, inter alia, loss of good conduct time credits.30

In the event that a matter is referred for a hearing, the Warden is required to give the

inmate advance written notice of the charges no less than twenty-four hours before

the DHO hearing and offer the inmate a full-time staff member to represent him at



24
     28 C.F.R. § 541.5.
25
     28 C.F.R. § 541.5(b).
26
     28 C.F.R. § 541.8(c).
27
     28 C.F.R. § 541.7.
28
     Id.
29
     Id.
30
     28 C.F.R. § 541.3.
                                           6
       Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 7 of 11



the DHO hearing.31

         At the DHO hearing, the inmate is “entitled to make a statement and present

documentary evidence” and has the right to submit names of requested witnesses

and have them called to testify and to present documents.32 The DHO shall “call

witnesses who have information directly relevant to the charge[s] and who are

reasonably available,” and need not call repetitive or adverse witnesses.33 The

inmate has the right to be present throughout the hearing except during “DHO

deliberations or when [his] presence would jeopardize institution security, at the

DHO’s discretion.”34 The DHO must “consider all evidence presented during the

hearing.”35 The decision will be based on at least some facts and, if there is

conflicting evidence, on the greater weight of the evidence.”36 The DHO must

prepare a record of the proceedings sufficient to document the advisement of inmate

rights, the findings and decisions, the specific evidence relied on, and the reasons

for the sanctions imposed. A copy must be delivered to the inmate.37

         The BOP’s disciplinary procedures are in accord with due process

requirements. Specifically, when a prison disciplinary hearing may result in the loss

of good conduct time credits, due process requires that the prisoner receive certain



31
      Id. at § 541.8 (c) and (d).
32
      Id. at § 541.8(f).
33
      Id. at § 541.8(f)(2) and (3).
34
      Id. at § 541.8(e).
35
      Id. at § 541.8(f).
36
      Id.
37
     Id. at § 541.8(f)(2).
                                          7
      Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 8 of 11



due process protections: 1) written notice of the claimed violation at least twenty-

four (24) hours in advance of the hearing; 2) the opportunity to call witnesses and

present documentary evidence when consistent with institutional and correctional

goals; 3) assistance in presenting a defense if the inmate is illiterate; 4) an impartial

tribunal; and 5) a written statement by the factfinder as to evidence relied on and

reasons for the disciplinary action.38

        Importantly, the decision of the DHO will be upheld if there is “some

evidence” to support the decision.39 The determination of whether the standard is

satisfied “does not require examination of the entire record, independent assessment

of the credibility of witnesses, or weighing of the evidence. Instead, the relevant

question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.”40               Judicial review of a prison

disciplinary decision is limited to ensuring that the prisoner was afforded certain

procedures, the action against him was not arbitrary, and that the ultimate decision

has some evidentiary support.41

         Crane received adequate and timely written notice before both the UDC and

DHO proceedings. He was notified of his right to remain silent before both

proceedings. He was also afforded the opportunity to call witnesses and present


38
     See Wolff, 418 U.S. at 564.
39
     Superintendent v. Hill, 472 U.S. 445, 455 (1985); see also Young, 926 at 1402-03 (applying
     Hill standard to federal prisoner due process challenge to prison disciplinary proceedings).
40
     Id. at 455.
41
     Id. at 457.
                                                  8
      Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 9 of 11



documentary evidence. His hearing was held before an impartial DHO, and he was

provided with a written copy of the DHO’s decision, which recited the evidence

relied upon and the rationale behind the disciplinary sanctions.

        Crane specifically takes issue with the delay in the delivery of the DHO’s

report.42 An inmate is entitled to a “written statement by the factfinder of the

evidence relied on and the reasons for the disciplinary action.”43 A failure to timely

provide a copy of the DHO’s report may constitute a violation of a Petitioner’s due

process rights.44 To establish such a violation, however, the inmate must show that

he was prejudiced by the prison’s failure to timely provide the DHO’s report, such

as an inability to appeal the decision.45 It is clear that Crane pursued an appeal of

the DHO’s decision after receipt of the report and that the BOP’s Central Office

adjudicated the appeal.46 Because he fails to demonstrate that he was prejudiced by

the BOP’s failure to timely provide the DHO report, he is not entitled to relief on

this claim.47

        Crane also asserts that “[t]he incident report lacks merit as [he] did not meet

the criteria for sanction.”48 In arriving at a finding of guilt, the DHO specifically


42
     Doc. 1, p. 6.
43
     Hill, 472 U.S. at 454 (citing Wolff, 418 U.S. at 563-67).
44
     Griffin v. Ebbert, 640 F. App'x 181, 184 (3d Cir. 2016).
45
     Id. (citing Wilson v. Ashcroft, 350 F.3d 377, 381 (3d Cir. 2003)).
46
     Doc. 1, pp. 11, 12.
47
     See Griffin, 640 F. App'x at 184; see also Cook v. Warden, Fort Dix Corr. Inst., 241 F. App'x
     828, 829 (3d Cir. 2007) (upholding denial of habeas relief where petitioner had not timely
     received copy of DHO report because “the delay had no prejudicial effect on Cook’s
     administrative appeal and thus does not provide a basis for habeas relief”).
48
     Doc. 1, p. 7.
                                                   9
      Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 10 of 11



relied on the eyewitness account of the staff member who authored the incident

report as well as Crane’s partial admission to engaging in a verbal altercation with

inmate Donnelly. The DHO pointed out that “[t]he prohibited act of fighting is

committed when an inmate engages in a hostile, verbal, or physical altercation with

another person” and emphasized that, by his own admission, Crane had words with

inmate Donnelly which escalated into a physical altercation.49 It is clear that the

finding of guilt for the Prohibited Act Code 201 offense, Fighting with Another

Person, has some evidentiary support in the record before the DHO.

        Crane also seems to be challenging the severity of sanctions imposed upon

him.     Sanctions permitted upon a finding of guilt of a “High Severity Level

Prohibited Acts” offense, which includes Prohibited Act Code 201, Fighting with

Another Person, include, inter alia, forfeit and/or withhold earned statutory good

conduct time up to 50% or up to sixty days, whichever is less, disallowance of

between 25% and 50% (14-27) of good conduct time credit available for a year, up

to 6 months of disciplinary segregation, loss of privileges and monetary fine.50 The

sanctions imposed on Crane, specifically, the loss of twenty-seven days of good

conduct time, and fifteen days disciplinary segregation (suspended), were within the

limits prescribed in this regulation.




49
     Doc. 10-1, p. 22.
50
     28 C.F.R. § 541.3.
                                          10
       Case 4:20-cv-00637-MWB-EBC Document 12 Filed 07/31/20 Page 11 of 11



         Further, “[t]he Eighth Amendment is violated only when a punishment is

grossly disproportionate to the severity of the offense.51 Therefore, only sanctions

that “impose [ ] atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life,” may be deemed excessive.52 The penalties

imposed do not work an “atypical and significant hardship” on Crane and do not

serve to extend his confinement beyond the expected parameters of his sentence.53

Consequently, he is not entitled to relief.

III.     CONCLUSION

         Based on the foregoing, the petition for writ of habeas corpus will be denied.

         An appropriate Order follows.

                                                      BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




51
     See Rummel v. Estelle, 445 U.S. 263, 271–74 (1980).” Levi v. Holt, 192 F. App’x 158, 162
     (3d Cir. 2006).
52
     Moles v. Holt, 221 F. App’x 92, 95 (3d Cir. 2007) (citing Sandin v. Conner, 515 U.S. 472, 484
     (1995).
53
     Sandin, 515 U.S. at 484-85.
                                                 11
